Citation Nr: 1741820	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, dysthymic disorder, anxiety, and mood disorder (hereinafter "acquired psychiatric disorder").


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the PTSD, depression, dysthymic disorder, anxiety, and mood disorder diagnoses of record, the Board has recharacterized the claim as reflected on the title page.

In a November 2016 decision, the Board denied service connection for a heart disability and ordered a remand for additional development for the issues of service connection for tinnitus and an acquired psychiatric disorder.  For reasons set forth below, the Board finds that there has not been substantial compliance with one of the November 2016 remand directives.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's tinnitus did not originate in service, was not manifest within one year of service, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110, 5107  (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in January 2010.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, certain chronic diseases, such as tinnitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

B.  Factual Background and Analysis

The Veteran asserts he incurred tinnitus as a result of exposure to loud noise while working as a Cannon Crewmember and Wheel Vehicle Mechanic during service.

Review of the Veteran's DD Form 214 confirms that his primary Military Occupational Specialty (MOS) was a Cannon Crewmember, and his secondary MOS was a Wheel Vehicle Mechanic.

The Veteran's service treatment records (STRs) are silent for any complaints, diagnosis, or treatment of tinnitus. 

The Veteran was afforded a VA examination in May 2010.  The Veteran reported that he worked around tanks and firing cannons during service and that he wore hearing protection.  He stated that he experienced constant tinnitus mixed with a pounding sound in his ears at night.  He reported that intermittent tinnitus began in the 1980's and that it became constant in 1998.  The examiner opined that it was less likely than not that the Veteran's current tinnitus diagnosis was due to military acoustic trauma.  The examiner stated that the Veteran's hearing was within normal limits during service, that he did not report symptoms of tinnitus during service, and that onset of the Veteran's tinnitus was in the 1980's.  The examiner stated that it was as likely as not that the Veteran's tinnitus was associated with hearing loss, for which the Veteran is not service-connected.

Post-service VA treatment records reflect the Veteran denied experiencing symptoms related to tinnitus in August 2013 and September 2015.  In April 2016, the Veteran complained of intermittent tinnitus.  He reported hearing a low-pitched thumping sound that was more noticeable at night when it was quiet.

After consideration of the entire record and relevant law, the Board finds that the 
The Veteran's tinnitus is not warranted.

The Board acknowledges that the Veteran has asserted that he suffers from tinnitus. In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds credible the Veteran's report of currently having tinnitus.  Further, the Veteran was diagnosed with bilateral tinnitus during his May 2010 VA examination.  In light of the foregoing, the Board finds that there is a present disability.

The Veteran has reported acoustic trauma as result of his duties as a Cannon  Crewmember during service.  He is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  His lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  Further, the Director of the VA Compensation and Pension Service has developed a Duty MOS Noise Exposure Listing that estimates the expected hazardous noise exposure for a given MOS.  See VA Fast Letter 10-35 (September 2, 2010).  According to the listing, the Veteran's MOS as a Cannon Crewmember has a high probability of in-service exposure to hazardous noise.  For these reasons, the Board concedes exposure to acoustic trauma while on active service.
 
The Veteran, however, has not reported that his tinnitus began during active service.  Additionally, although tinnitus is a chronic disease subject to the one year presumption, the evidence does not show a manifestation of this disability within a year of the Veteran's active service.  At the May 2010 VA examination, the Veteran reported that his tinnitus began in the 1980's, at least 4 years or more following separation from active service.  The May 2010 VA examiner competently opined that the Veteran's tinnitus was not related to his active service, to include any in-service noise exposure, and provided a persuasive rationale for that finding.  Although the examiner opined that the Veteran's tinnitus was likely due to hearing loss, in a March 2013 rating decision, the RO denied service connection for hearing loss.  Thus, service connection on a direct or secondary basis is not warranted.
 
Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for tinnitus.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

In its November 2016 decision, the Board remanded the issues of entitlement to service connection for tinnitus and entitlement to service connection for an acquired psychiatric disorder for further development, to include: (1) obtaining any outstanding treatment records from the Dublin VA Medical Center (VAMC), Augusta VAMC, and Columbia VAMC; (2) attempting to obtain any available in-patient service treatment records dated in 1974 from the Martin Army Hospital; (3) confirming whether the Veteran is in receipt of Social Security disability benefits; (4) scheduling the Veteran for a VA examination pertaining to his claim for entitlement to service connection for an acquired psychiatric disorder.  The Board notes that there has been substantial compliance with most of the remand directives, with the exception of scheduling the Veteran for a VA examination pertaining to his acquired psychiatric disorder claim.  

To date, the Veteran has not been afforded a VA examination to determine the etiology of any diagnosed psychiatric disorder.  While the May 2017 supplement statement of the case (SSOC) states that the Veteran failed to report for a scheduled VA examination regarding his claim for an acquired psychiatric disorder, the Board notes that VA's December 2016 Compensation and Pension Exam Inquiry pertained to a Disability Benefits Questionnaire (DBQ) for the Veteran's claims of hearing loss and tinnitus, not his claim for an acquired psychiatric disorder.  Therefore, although further delay is regrettable, another remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a psychiatrist or a psychologist to obtain a medical opinion concerning the etiology of any present psychiatric disorder, to include PTSD, depression, dysthymic disorder, anxiety, and mood disorder.  The Veteran's electronic claims file must be available or accessible for review by the VA examiner in conjunction with the examination.  The examiner must consider each of the identified stressors.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a. Provide a full multiaxial diagnosis.  Specifically state whether each criterion under DSM-IV or DSM-V for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis of any other psychiatric disorder.  The examiner should consider the diagnosis of depression, dysthymic disorder, anxiety, and mood disorder in the Veteran's post-service VA treatment records.

b. If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  

i. Provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that the PTSD is due to active service.

c. With respect to each diagnosis other than PTSD identified:

i. Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disorder is etiologically related to any incident of the Veteran's active service.  

ii. Provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that each such psychiatric disorder is due to or caused by the Veteran's service-connected disabilities.

iii. Provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that each such psychiatric disorder was aggravated (i.e., worsened beyond the natural progressions by the Veteran's service-connected disabilities.

In rendering the requested opinions, the examiner should consider:  (1) the 2009, 2010, and 2011 mental health notes that diagnose the Veteran with a mood disorder due to a general medical condition; and (2) the Veteran is currently service-connected for an ulcer disability.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

2. After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


